 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMERICAN NEWSCOMPANY,INC.andNEWSPAPER ANDMAIL DELIVERERS'UNION OF NEW YORK AND VICINITY, PETITIONER.Cases Nos. 2-RC-4947,2-RC-4949, and 2-RC-4987.January 13,1953Decision and Direction of ElectionsUpon separate petitions duly filed, a consolidated hearing was heldbefore Nathan Cohen, hearing officer."The hearing officer's rulingsmade at the hearing are free from prejudicial error and are.herebyaffirmed.Upon the entire record in these cases, the Board 2 finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Petitioner seeks certification as bargaining representative ofemployees at the Jamaica, Mineola, and Palisades divisions of theEmployer's operations, respectively.The Employer and GeneralWarehousemen's Union, Local 852, the Intervenor herein, contend thata recently executed master contract covering employees at these divi-sions constitutes a bar to elections at this time.The Employer is engaged in wholesale distribution of magazines,periodicals, books, and stationery, having its principal office at NewYork City and divisions or branches in all States of the United States.On July 3, 1952, the Petitioner filed separate petitions in Cases Nos.2-RC-4947 and 2-RC-4949 for employees at the Employer's Jamaicaand Mineola, New York, divisions, respectively.3On the same day,the Intervenor sent a letter by messenger, notifying the Employerthat the employees at the three divisions involved herein had becomemembers of the Intervenor and had chosen it to be their exclusivebargaining representative.This letter contained a copy of a proposedexclusive bargaining contract and requested that the Employer arrangefor a conference to discuss the contract within 3 days of the date of theIntervenor's letter.On the same day, the Employer telephoned theIntervenor, and sent a covering letter, arranging for a conference withthe Intervenor on July 7, 1952, the next working day.On that day,the Employer and the Intervenor met and signed the contract, pro-posed by the Intervenor, for employees at the three divisions concerned,ICases Nos. 2-RC-4937, 2-RC-494S, and 2-RC-4067,consolidated with the instant casesfor fearing,were thereafter severed for purposes of decision.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with these lases to a three-member panel[Chairman Herzog and Members Styles and Peterson].® The original petition in Case No.2-RC-4937, concerning employees at the Employer'sPalisades.New Jersey,division,was filed on July 18, 1952,after the contract urged as abar had been signed.102 NLRB No. 7. AMERICAN : NEWS COMPANY, INC.197inserting, however, at the demand of the Employer on advice of itsattorney,.the followingclause:Provided, however, that in the event that the National,LaborRelations Board shall decertify the union as the representative ofthe bargaining unit covered by this agreement or shall certify an-other union as a representative of said bargaining unit, then ineither event this agreement shall thereupon automatically ter-minate.On the same day, the Regional Office mailed notices to the partiesthat the petitions in Cases Nos. 2-RC-4947 and 2-RC-4949 were pend-ing in the Regional Office and requested a preliminary conference withrespect to the issues involved.These notices, however, were not re-ceived by the parties until a day or two later.Thus, the original petitions for employees at the Employer's Jamaicaand Mineola divisions were already pending in the Regional Officebefore the contract urged as a bar was negotiated.4No demand uponthe Employer had been made by the Petitioner before the filing of thepetitions, and no formal notice of the petitions issued by the RegionalOffice reached the Employer before the execution of the contract. : TheEmployer denies actual notice of the pending petitions. It had not,however, previously recognized any labor organizationas exclusivebargaining representative of its employees at any other divisions with-out an election to determine majority status among the employeessought for representation.Under these unusual 'circumstances, itappears that the termination date of the contract was made in thealternative to guard against conflicting interests which might arise, ifthe Employer's unusualvoluntary recognition of theIntervenor andthe unprecedented speedy execution of the Intervenor's proposed con-tract by the parties were challenged in appropriate representationproceedings before the otherwise agreed terminal date.As it is evi-dent from the contract provision quoted above that the duration of thecontract was made contingent on alternatives, mainly, certification ordecertification, the contract had no definite fixed period of duration.5The contingency contemplated in the contract having occurred, thecontract must be held to be no bar to theinstant proceeding.4 The unit alleged appropriate in the original petition in Case No. 2-RC-4947 forJamaicaemployees is "promotion employees."The unit alleged appropriate In . theoriginal petition in Case No.2-RC-49491 is "promotion department employees,return roomemployees,make-up employees. and floor men and clerical and office employees."On thebasis of the evidence submitted with respect to the appropriate unit and the agreementthereafter,itappears that the units set forth in the original petitions were not appro-priate for bargaining purposes.Hence, the dates of the original filing are not conclusiveas to the contract bar issue.Hera`Jone8 Company,9+7NLRB 1070.aSeeHidenWarehouse and Forwarding Company,80 NLRB 1587.General ElectricCompany,99 NLRB 155, is inapposite because in that case the Board found no alternativecontingencies expressly stated in the contract provision as they were here, and for thatreason, among others, concluded that"the parties had in mind no specific petition,eitherfiled or to be filed with the Board."250983-vol.102-53-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuetions affecting caixlmerce exist concerningg the representation ofemployees of the Employer within the meaning of Section 9'(c) (1)and Section 2 (6) and (7) of the Act.4.The following employees constitute separate units appropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act: All promotion and manual employees at the Em-ployer's Jamaica, Mineola, and Palisades divisions, respectively, in-cluding, but not limited to, return room employees, makeup employees,floormen, and regular part-time employees,' but excluding drivers,cffice and clerical employees, watchmen, guards, and supervisors asdefined in the Act,[Text of Direction of Elections omitted from publication in thisvolume.]MEMBER PETERSON took no part in the consideration of the above De-cision and Direction of Elections.a There are two part-time employees employed at the Jamaica division.They regularlywork approximately 5 hours daily.According to our usual practice,we include theseemployees in the unit for that division regardless of the number of hours of their employ-ment.J.C. Penney Company,Store#1518,86 NLRB 920.PARMA WATER LIFTERCOMPANYand INTERNATIONALASSOCIATION :OFMACHINISTS, LOCAL LODGENo. 1491, AFL.Case No. 19-CA-6&8.January14,1953Decision and OrderOn September 19, 1952, Trial Examiner Howard Myers issued hisIntermediate, Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record-in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.. ILPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[MembersHouston,Styles, and Peterson].102 NLRB No. 37.